DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to Nakamura have been considered but are moot because but are moot because the new ground of rejection made in view of Matsubayashi et al. US6103411.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 8, 10, 18, 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi et al. US6103411 in view of Schmidt et al US20170346107.
Regarding claim 1, Matsubayashi et al. US6103411 discloses A fuel cell system comprising:
 a burner assembly  (Fig. 1 at least burner 42), comprising: 
 (iii) an oxidant inlet for providing an oxidant flow therethrough (Corresponding to 112), 
(b) a first fuel inlet (inlet corresponding to 102) for feeding a first fuel from a first fuel passageway (Comprising at least Fuel 1); and 
(c) a second fuel inlet for feeding a second fuel from a second fuel passageway (inlet corresponding to 108); 
   	wherein said system further comprises at least one connection operable to selectively connecting connect said first fuel passageway to said second fuel passageway such that for delivery of a mixture of said first fuel and said second fuel is mixed prior to delivery to said second fuel inlet (seen at pipe 109, respective valves provide selective connection).  Regarding the functional language, apparatus claims cover what an apparatus is not what it does.  In the present case, Matsubayashi discloses a supply line 109 analogous to applicant’s line A, a  valve 124 analogous to applicants valve 812, and a mixing region analogous to applicant’s region B’ (see annotated figures below). 

    PNG
    media_image1.png
    433
    644
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    538
    576
    media_image2.png
    Greyscale



Matsubayashi does not expressly disclose the burner assembly comprising 
 (i) a hollow longitudinally elongate body extending along a central axis and having a first end and a second end, 
(ii) a burner wall located between said first end and said second end, and defining a first volume from said first end to said burner wall, and a second volume from said burner wall to said second end,
(iii) an oxidant inlet into said first volume, said oxidant inlet for providing an oxidant flow therethrough,
(iv) at least one hollow elongate burner abutting said burner wall or extending through an opening in said burner wall from said first volume to said second volume, and comprising: 
(a) a burner plate or mixer having a first side opening into said first volume, and a second side opening into said second volume, 
(b) a first fuel inlet into said first volume for feeding a first fuel from a first fuel passageway to said first volume; and 
(c) a second fuel inlet into said second volume for feeding a second fuel from a second fuel passageway to said second volume; 

Schmidt et al US20170346107 discloses a burner for use in a fuel cell system comprising: 
a burner assembly comprising: 
(i) a hollow longitudinally elongate body extending along a central axis and having a first end and a second end (¶14), 
(ii) a burner wall located between said first end and said second end, and defining a first volume from said first end to said burner wall, and a second volume from said burner wall to said second end (¶14, iii), 
(iii) an oxidant inlet into said first volume, said oxidant inlet for providing an oxidant flow therethrough (¶14, iv), 
(iv) at least one hollow elongate burner abutting said burner wall or extending through an opening in said burner wall from said first volume to said second volume (¶14, v), and comprising: 
(a) a burner plate or mixer having a first side opening into said first volume, and a second side opening into said second volume (¶14, v-a), 
(b) a first fuel inlet into said first volume for feeding a first fuel from a first fuel passageway to said first volume (¶14, v-b); and 
(c) a second fuel inlet into said second volume for feeding a second fuel from a second fuel passageway to said second volume (¶14, v-c); 

Schmidt does not expressly disclose wherein said system further comprises at least one connection for selectively connecting said first fuel passageway to said second fuel passageway for delivery of a mixture of said first fuel and said second fuel to said second fuel inlet.
Schmidt teaches that this burner is particularly beneficial in systems which utilize  a hydrogen rich fuel and a fuel cell off gas (¶9) and provides the benefits of low emissions while coping with various air flows and maintaining flame stability (¶10 and ¶11).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Matsubayashi with burner assembly as taught by Schmidt since doing so amounts to a simple substitution of known burners in the art and would result in the benefits of low emission and improved flame stability.   

Regarding claim 3, The previously combined references teach the system of claim 1, wherein said at least one hollow elongate burner comprises said mixer, and said mixer is an axial swirl mixer comprising a plurality of vanes having a first side opening into said first volume, and a second side opening into said second volume (Schmidt, ¶14, Fig. 2, v-a).
Regarding claim 4, The previously combined references teach the system of claim 1, wherein said at least one hollow elongate burner comprises said burner plate, and said burner plate comprises a plurality of passageways extending between said first volume and said second volume (Schmidt, ¶14, Fig. 2, v-a, swirl mixer 150 is a plate with vanes and passageways extending through the vanes).
Regarding claim 5, The previously combined references teach the system of claim 1, further comprising a fuel cell stack, wherein said first fuel comprises a fuel gas that has not passed through said fuel cell stack and wherein said second fuel is an anode off-gas from a fuel cell stack of said fuel cell system (Matsubayashi, Fig. 1, anode 8).
Regarding claim 7, The previously combined references teach the system of claim 1, further comprising an off-gas pipe system connecting an outlet of an anode of a fuel cell stack to said second fuel inlet for delivery of said second fuel to said second fuel inlet, wherein said second fuel passageway forms part of said off- gas pipe system (Matsubayashi, Fig. 1, anode 8).
Regarding claim  8, The previously combined references teach the system of claim 1, further comprising a first gas pipe system connecting a fuel gas source to said first fuel inlet for delivery of said first fuel gas to said first fuel inlet, wherein said first fuel passageway forms part of said first gas pipe system and wherein said first fuel is any one or more of mains supplied gas, natural gas, start-up fuel and top-up fuel (Matsubayashi, Fig. 1, col. 1 Ln. 9-15, Col. 5 Ln. 54-57).
Regarding claim 10, The previously combined references teach the system of claim 1, wherein said connection comprises a bypass line that extends from said first fuel passageway to said second fuel passageway for selectively diverting said first fuel from said first fuel inlet to said second fuel inlet (Matsubayashi, Fig. 1, bypass 9).
Regarding claim 18, The previously combined references teach the system of claim 1, wherein at least one of said first fuel inlet and said second fuel inlet is a nozzle and wherein said at least one nozzle is defined by at least one hole in its said respective fuel inlet (Schmidt, ¶66).
Regarding claim 20, The previously combined references teach the system of claim 1, wherein at least one of said first fuel inlet and said second fuel inlet is an orifice in, respectively, said first fuel pipe or said second fuel pipe  (Schmidt, inlet 125 or inlet 135, Fig. 2, ¶158-159).
Regarding claim 21, The previously combined references teach the system of claim 20, wherein said first, and/or second, fuel inlet is not positioned at an end of its respective fuel passageway, but is positioned along its respective fuel passageway (Schmidt, ¶66).
Regarding claim 22, Matsubayashi et al. US6103411 discloses A fuel cell system comprising:
 a burner assembly  (Fig. 1 at least burner 42), comprising: 
 (iii) an oxidant inlet for providing an oxidant flow therethrough (Corresponding to 112), 
(b) a first fuel inlet (inlet corresponding to 102) for feeding a first fuel from a first fuel passageway (Comprising at least Fuel 1); and 
(c) a second fuel inlet for feeding a second fuel from a second fuel passageway (inlet corresponding to 108); 
   	wherein said system further comprises: a first fuel passageway containing a first fuel connected to the first fuel inlet into the first volume; a second fuel passageway containing a second fuel connected to the second fuel inlet into the second volume, and at least one connection for selectively connecting said first fuel passageway to said second fuel passageway wherein a delivery of a mixture of said first fuel and said second fuel is provided to said second fuel inlet inlet (seen at pipe 109, respective valves provide selective connection).

    PNG
    media_image3.png
    433
    636
    media_image3.png
    Greyscale
 
    PNG
    media_image2.png
    538
    576
    media_image2.png
    Greyscale



Matsubayashi does not expressly disclose the burner assembly comprising 
 (i) a hollow longitudinally elongate body extending along a central axis and having a first end and a second end, 
(ii) a burner wall located between said first end and said second end, and defining a first volume from said first end to said burner wall, and a second volume from said burner wall to said second end,
(iii) an oxidant inlet into said first volume, said oxidant inlet for providing an oxidant flow therethrough,
(iv) at least one hollow elongate burner abutting said burner wall or extending through an opening in said burner wall from said first volume to said second volume, and comprising: 
(a) a burner plate or mixer having a first side opening into said first volume, and a second side opening into said second volume, 
(b) a first fuel inlet into said first volume for feeding a first fuel from a first fuel passageway to said first volume; and 
(c) a second fuel inlet into said second volume for feeding a second fuel from a second fuel passageway to said second volume; 

Schmidt et al US20170346107 discloses a burner for use in a fuel cell system comprising: 
a burner assembly comprising: 
(i) a hollow longitudinally elongate body extending along a central axis and having a first end and a second end (¶14), 
(ii) a burner wall located between said first end and said second end, and defining a first volume from said first end to said burner wall, and a second volume from said burner wall to said second end (¶14, iii), 
(iii) an oxidant inlet into said first volume, said oxidant inlet for providing an oxidant flow therethrough (¶14, iv), 
(iv) at least one hollow elongate burner abutting said burner wall or extending through an opening in said burner wall from said first volume to said second volume (¶14, v), and comprising: 
(a) a burner plate or mixer having a first side opening into said first volume, and a second side opening into said second volume (¶14, v-a), 
(b) a first fuel inlet into said first volume for feeding a first fuel from a first fuel passageway to said first volume (¶14, v-b); and 
(c) a second fuel inlet into said second volume for feeding a second fuel from a second fuel passageway to said second volume (¶14, v-c); 

Schmidt does not expressly disclose a fuel system comprising: a first fuel passageway containing a first fuel connected to the first fuel inlet into the first volume; a second fuel passageway containing a second fuel connected to the second fuel inlet into the second volume, and at least one connection for selectively connecting said first fuel passageway to said second fuel passageway wherein a delivery of a mixture of said first fuel and said second fuel is provided to said second fuel inlet.
Schmidt teaches that this burner is particularly beneficial in systems which utilize  a hydrogen rich fuel and a fuel cell off gas (¶9) and provides the benefits of low emissions while coping with various air flows and maintaining flame stability (¶10 and ¶11).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Matsubayashi with burner assembly as taught by Schmidt since doing so amounts to a simple substitution of known burners in the art and would result in the benefits of low emission and improved flame stability.   

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubayashi et al. US6103411 in view of Schmidt et al US20170346107 in further view of Nakamura et al. Us20100074838.
Regarding claim 2, the previously combined references do not expressly teach the system of claim 1, wherein said system comprises a three- way valve for selective connection of said first fuel passageway to said second fuel passageway.
	As of the current record there is no showing of criticality to the use of a three-way valve. Page 21, Lines 10-28 of instant specification suggest that this is merely a design choice seen in Figs 12B and 12C.  
Nakamura et al. Us20100074838 teaches a fuel system for use with a burner and a fuel cell (abstract, Fig. 1) wherein the bypass of the anode gas line is provided with a three-way valve for selective connection (Fig. 1, anode gas passage 6a, bypass 10, valve 9). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the bypass connection of Matsubayashi with a three-way valve instead of two single valves since as taught by Nahamura since doing so amounts to a mere simple substitution of known valve arrangements in the art with the known predictable result of controlling flow through the bypass.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                           

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762